Order entered January 23, 2014




                                                In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                        No. 05-13-01611-CR

                               JAY SANDON COOPER, Appellant

                                                  V.

                                THE STATE OF TEXAS, Appellee

                         On Appeal from the County Court at Law No. 2
                                     Collin County, Texas
                             Trial Court Cause No. 005-87752-09

                                              ORDER
          The reporter’s record is overdue in this appeal. On January 3, 2014, the Court received a

letter from court reporter Marigay Black saying she has not received a written designation of the

record.     The record reflects the appeal is from a judgment of conviction of a Class C

misdemeanor offense of violation of a city ordinance. The record before the Court reflects that

appellant is pursing the appeal without counsel.

          Accordingly, the Court ORDERS the trial court to make findings of fact regarding

whether appellant has been deprived of the reporter’s record because of indigence or for any

other reason.

         The trial court shall first determine whether appellant desires to prosecute the appeal. If
          the trial court determines that appellant does not desire to prosecute the appeal, it shall
          make a finding to that effect.
      If the trial court determines that appellant desires to prosecute the appeal, it shall next
       determine whether appellant is indigent and entitled to proceed without payment of costs
       for the reporter’s record. If appellant is entitled to proceed without payment of costs, the
       trial court shall make a finding to that effect.

      The trial court shall next determine: (1) the name and address of each court reporter who
       recorded the proceedings in this cause; (2) the court reporter’s explanation for the delay
       in filing the reporter’s record; and (3) the earliest date by which the reporter’s record can
       be filed.


       We ORDER the trial court to transmit a record, containing the written findings of fact,

any supporting documentation, and any orders, to this Court within THIRTY
DAYS of the date of this order.

       The appeal is ABATED to allow the trial court to comply with this order. The appeal

shall be reinstated thirty days from the date of this order or when the supplemental record is

received, whichever is earlier.



                                                     /s/     DAVID EVANS
                                                             JUSTICE